DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, does not integrate the abstract idea into a practical application, and does not recite additional elements that amount to significantly more than the abstract idea. 
Claim 28 recites:
“A pre-operative planning method for designing a shoulder surgery guide, the method comprising: 
conducting a range of motion analysis, that includes virtually positioning implants through extreme ranges of motion to measure impact locations and compensate for necessary functional range of motion; 
determining an implant based on comparison of vectors; and 
designing the shoulder surgery guide based on the range of motion analysis and the determined implant.”
The “conducting,” “determining” and “designing” steps are processes that cover performance of the limitation in the mind.  Nothing in the claim precludes the step from practically being performed in the human mind.  For example, “conducting range of motion analysis, that includes virtually positioning implants through extreme ranges of motion to measure impact locations and compensate for necessary functional range of motion” may be performed by the mind imagining (a “virtual” process occurring in the mind) an implant moving in relation to surrounding anatomy including imagining impact locations.  Thus, the claim recites a mental process, which is an abstract idea.   
This abstract idea judicial exception is not integrated into a practical application because the claim does not specify any additional elements which apply the mental process in a manner that imposes a meaningful limit on the abstract idea.  The claimed “determining” and “designing” steps may also be performed by the mind, and the recited limitations “to measure impact locations” and “based on comparison of vectors” and “based on range of motion analysis and the determined implant” do not provide any application of the mental process, because each limitation may also be performed by the mind imagining an implant in relation to surrounding anatomy. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no further features are specified in the claim. 
Claim 29 recites “The method of claim 28, wherein conducting, determining, and designing comprises virtually conducing, determining, and designing based on images taken from a subject prior to surgery.” Virtual “conducting,” “determining” and “designing” steps are processes that cover performance of the limitation in the mind, and the use of “images taken from a subject prior to surgery” does not provide significantly more than the mental process abstract idea. 
Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, does not integrate the abstract idea into a practical application, and does not recite additional elements that amount to significantly more than the abstract idea.
Claim 30 recites: 
“A pre-operative planning method for designing a shoulder surgery guide, the method comprising: 
conducting a soft tissue analysis comprising determining soft tissue insertion points; 
measuring distances in three dimensions for comparison to pre-operative conditions; 
assessing lengths at extreme ranges of motion, such that total soft tissue length change or contraction is substantially maintained within anatomical ranges in order to substantially achieve most common activities of daily living;
determining an implant based on comparison of vectors; and 
designing the shoulder surgery guide based on the range of motion analysis and determination of the determined implant.”  
The “conducting,” “measuring,” “assessing,” “determining,” and “designing” steps are processes that cover performance of the limitation in the mind.  Nothing in the claim precludes the step from practically being performed in the human mind.  For example, “conducting soft tissue analysis comprising determining soft tissue insertion points” may be performed by a person manually inspecting a CT scan of a patient to locate soft tissue insertion points. The claimed “measuring” step may be performed by mentally imagining the local anatomy with an implant.  The claimed “assessing” step may be performed by imagining the motion of soft tissue around the prosthetic joint.  Thus, the claim recites a mental process.   
This judicial exception is not integrated into a practical application because the claim does not specify any additional elements which apply the mental process in a manner that imposes a meaningful limit on the judicially excepted abstract idea.  The claimed “measuring,” “assessing,” “determining,” and “designing” steps may also be performed by the mind. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no further features are specified in the claim. 
Claim 31 recites “wherein conducting, measuring, assessing, determining, and designing comprises virtually conducting, measuring, assessing, determining, and designing based on images taken from a subject prior to surgery.”  Virtual “conducting,” “measuring,” “assessing,” “determining,” and “designing” steps are processes that cover performance of the limitation in the mind, and the use of “images taken from a subject prior to surgery” does not provide significantly more than the mental process abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 fails to comply with the written description requirement.  Claim 28 recites the functions “conducting a range of motion analysis, that includes virtually positioning implants through extreme ranges of motion to measure impact locations and compensate for necessary functional range of motion.”  Based on the claimed “virtual” positioning, and the disclosure in the Specification at least at paragraphs 70-77, these functions are considered computer implemented functions.  The written description requirement requires the specification detail sufficiently how a claimed function is performed or a result is achieved, such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing (MPEP 2161.01). 
Here, specification paragraph 62 states: 
[0062] a pre-operative planning method designing a shoulder surgery guide can comprise a step 206, as depicted in FIG. 4, where range of motion (ROM) analysis 82 can be conducted, including virtually positioning implants 20, 72 through extreme ranges of motion to measure impact locations and compensate for necessary functional ROM. In some embodiments, this analysis can be accomplished virtually based on images taken from a subject or patient prior to surgery. By measuring the ROM with respect to glenoid implants 20 and/or humeral implants 72, data and information can be collected that informs the selection of glenoid implant, a humeral head implant and/or supports the creation of a shoulder surgery guide device specific to the patient or subject to be treated.
The algorithm/steps for performing the claimed function are not explained at all or are not explained in sufficient detail so as to establish possession of the claimed invention at the time the application was filed.  The specification fails to describe how the range of motion analysis is performed, including details as to how the virtual implants are positioned through extreme ranges of motion.  The specification fails to describe how impact locations are measured, and what exactly is being measured.  The specification fails to describe what is considered an “extreme” range of motion.  Additionally, the specification fails to describe how the range of motion analysis will “compensate for necessary functional range of motion” nor does the specification provide an indication as to what the “compensate” limitation is and how it is performed. 
Claim 28 recites the limitation “determining an implant based on comparison of vectors.”
Specification paragraph 61 states:
[0061] In some embodiments, a pre-operative planning method for designing a shoulder surgery guide can comprise comparing vectors 80 in three dimensions to measure the distance of relocation of humeral tuberosity 72 compared to the scapula 10, as depicted in analysis 205 in FIG. 3. For example, there are 3 rotator cuff tendons that attach to the proximal humerus in the area of the greater tuberosity and the scapula. Such attachment points are depicted as v and w, respectively, in FIG. 3. These tendons control much of the rotation of the humerus about the scapula as well as having a part in elevating the humerus. If the vector resolved from these 3 tendons changes, kinematics and kinetics of the glenohumeral joint (joint comprising the glenoid and humerus) change. For example, changing the direction of vector 80 can change wear patterns and range of motion (ROM) of the implanted device versus the native joint. Additionally, in some embodiments, changing the magnitude of vector 80 by lengthening or increasing it with a joint prosthesis that is too large for the joint can result in decreased ROM, pain, and increased wear of the prosthetic components. Finally, changing the magnitude of vector 80 by decreasing or shortening it with a joint prosthesis that is too small for the joint can result in an unstable joint that may dislocate and can result in suboptimal mechanics for elevating the humerus. In some embodiments, this analysis can be accomplished virtually based on images taken from a subject or patient prior to surgery. By comparing vector 80 in three dimensions to measure the distance of relocation of humeral tuberosity 72 compared to the scapula 10, data and information can be collected that informs the selection of a humeral head implant, glenoid implant, and/or supports the creation of a shoulder surgery guide device specific to the patient or subject to be treated.
The algorithm/steps for performing the claimed function are not explained at all or are not explained in sufficient detail so as to establish possession of the claimed invention at the time the application was filed.  Although the specification describes the motivation for comparing vectors, the specification is entirely silent as to how the vectors are compared and fails to provide any details on how an implant is determined based on comparison of vectors. While paragraph 61 discusses changing the vector 80 magnitude, it is unclear how this change occurs with multiple vectors as claimed. 
Claim 28 recites the limitation “designing the shoulder surgery guide based on the range of motion analysis and the determined implant.”
Specification paragraph 64 states: 
[0064] In some embodiments, the disclosed pre-operative planning methods can further comprise designing a shoulder surgery guide device based upon parameters collected from the planning methods and analyses. In some embodiments, a designed shoulder surgery guide can be produced, wherein the produced surgery guide is configured in accordance with parameters collected from the planning and analysis specific to the patient to be treated. In some aspects, a guide, and/or a prosthetic implant, can be produced or made using a three dimensional (3D) printing device. In some embodiments, a shoulder surgery guide device produced as disclosed herein can comprise a polymeric or metallic material.
The algorithm/steps for performing the claimed function are not explained at all or are not explained in sufficient detail so as to establish possession of the claimed invention at the time the application was filed.  The specification does not detail the steps included in “designing” the guide, nor how the design takes into consideration range of motion analysis or how the design takes in to consideration the determined implant. 
Claim 29 states “wherein conducting, determining, and designing comprises virtually conducing, determining, and designing based on images taken from a subject prior to surgery.” As detailed above, the specification, including paragraphs 61, 62, and 64, fail to detail the algorithms or steps for performing the claimed function of “conducting, determining, and designing.”
Claim 30 recites the limitation “conducting a soft tissue analysis comprising determining soft tissue insertion points.”
Specification paragraph 63 states: 
[0063] In some embodiments, a pre-operative planning method designing a shoulder surgery guide can comprise a step 207, as depicted in FIG. 5, where soft tissue, e.g. muscle, analysis is conducted. In some aspects, soft tissue analysis can comprise determining and/or assessing soft tissue insertion points (e.g., X, Y and Z) and analyzing impacts on and/or impacts from use of one or more implants (glenoid and/or humeral). In some embodiments, four rotator cuff muscles and their attachments points can be analyzed. For example, in some aspects analysis can comprise the subscapularis that attaches at an attachment point Y near the lesser tuberosity and at an attachment point X near the anterior glenoid. In some aspects analysis can comprise the supraspinatus that attaches at an attachment point Z near the anterior greater tuberosity and above the scapular spine (shoulder blade; not shown). In some aspects, soft tissue analysis can comprise the infraspinatus that attaches at the greater tuberosity (posterior to supraspinatus) and below the scapular spine (posterior). In some aspects, soft tissue analysis can comprise the teres minor that attaches posterior on the humerus and on the inferior scapular boder. In some embodiments, this analysis can be accomplished virtually based on images taken from a subject or patient prior to surgery. By analyzing the soft tissue around the glenohumeral joint, data and information can be collected that informs the selection of a glenoid implant, a humeral head implant and/or supports the creation of a shoulder surgery guide device specific to the patient or subject to be treated.
The algorithm/steps for performing the claimed function are not explained at all or are not explained in sufficient detail so as to establish possession of the claimed invention at the time the application was filed.  In paragraph 62, the specification does not describe how the insertion points are determined. 
Claim 30 recites the limitation “measuring distances in three dimensions for comparison to pre-operative conditions.”  Specification paragraph 61, quoted above, describes measuring the distance of relocation of the humeral tuberosity 72 compared to the scapula, however, the algorithm/steps for performing the claimed function are not explained at all or are not explained in sufficient detail so as to establish possession of the claimed invention at the time the application was filed.  The specification does not describe how the distances are measured or how they are compared to pre-operative conditions. 
Claim 30 recites the limitation “assessing lengths at extreme ranges of motion, such that total soft tissue length change or contraction is substantially maintained within anatomical ranges in order to substantially achieve most common activities of daily living.”  Paragraph 66 describes providing “less than about 5% to about 10% change in soft tissue length at extreme ranges of motion,” however, the specification fails to set forth the algorithm/steps for performing the claimed function.  The specification does not describe the steps involved in assessing the lengths at the extreme ranges of motion, nor the steps involved in maintaining soft tissue length change within a given range.  The specification does not describe “anatomical ranges in order to substantially achieve most common activities of daily living.”
Claim 30 recites the limitation “determining an implant based on comparison of vectors.”  Paragraph 61 of the specification (quoted above) describes vectors, however, the algorithm/steps for performing the claimed function of “determining” are not explained at all or are not explained in sufficient detail so as to establish possession of the claimed invention at the time the application was filed.  Although the specification describes the motivation for comparing vectors, the specification is entirely silent as to how the vectors are compared and fails to provide any details on how an implant is determined based on comparison of vectors. While paragraph 61 discusses changing the vector 80 magnitude, it is unclear how this change occurs with multiple vectors as claimed. 
Claim 30 recites the limitation “designing the shoulder surgery guide based on the range of motion analysis and determination of the determined implant.”  Paragraph 64, quoted above, discusses the “designing” step.  However, the algorithm/steps for performing the claimed function are not explained at all or are not explained in sufficient detail so as to establish possession of the claimed invention at the time the application was filed.  The specification does not detail the steps included in “designing” the guide, nor how the design takes into consideration range of motion analysis or how the design takes in to consideration the determined implant. 
Claim 31 states “wherein conducting, measuring, assessing, determining, and designing comprises virtually conducting, measuring, assessing, determining, and designing based on images taken from a subject prior to surgery.” As detailed above, the specification, including paragraphs 61-66, fails to detail the algorithms or steps for performing the claimed function of “conducting, measuring, assessing, determining, and designing.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 28 and claim 30, “extreme ranges of motion” does not provide a clear indication of scope because neither the claim nor the specification defines how one of ordinary skill in the art would know the boundaries of the claim term.  For example, is an extreme range of motion one that is beyond physiological possibility? Or is an extreme range of motion the upper and lower limits of physiological range of motion, and if so, by what degree: 1%? 5%? 10%?  Furthermore, is the range of motion limited to any particular plane (e.g., anterior-posterior range of motion) or does the range of motion encompass multiple planes and rotation/torsional movement? In which case what is considered “extreme” and how many ranges of motion are under consideration? 
In claim 28, “measure impact locations” is indefinite because the claim fails to set forth what is impacting and what is being impacted. Furthermore, it is unclear what this measurement is in relation to (the implant? Native anatomy? What is the unit of measurement? Distance, time, location in the anatomical planes?).  
In claim 28, “compensate for necessary functional range of motion” is indefinite as it is unclear what is “necessary” functional range of motion compared to simple range of motion, and secondarily, what it means to “compensate” for this necessary functional range of motion. 
In claim 28 and 30, “vectors” is indefinite as the claim has no further indication on what the vectors encompass, where they are located, and how the implant is determined based on comparison of vectors.  
In claim 30, “measuring distances in three dimensions for comparison to pre-operative conditions” is indefinite as it is unclear which distances are being measured, and how these are compared to pre-operative conditions. 
In claim 30, “range of motion analysis” is indefinite because it is unclear whether this is the same step as “assessing lengths at extreme ranges of motion” or whether this is an entirely different step. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (Pub. No.: US 2015/0223941)
Lang discloses a pre-operative planning method for designing a shoulder surgery guide (e.g., fig. 22, para. 202), the method comprising: conducting a range of motion analysis (fig. 22, step 5, table 3), that includes virtually positioning implants through extreme ranges of motion (table 3, “potential implant impingement on other articular structures, e.g., in high flexion, high extension, internal or external rotation, abduction or adduction or elevation or any combinations thereof or other angles/positions/movements) to measure impact locations (table 3, implant impingement, see also para. 95) and compensate for necessary functional range of motion (table 3, e.g., anterior and posterior slide of the articular surface during various movement); determining an implant (e.g., fig. 22, step 4) based on comparison of vectors (e.g., para. 204, thickness is a vector); and designing the shoulder surgery guide (e.g., para. 224) based on the range of motion analysis and the determined implant (e.g., para. 224).  
For claim 29, wherein conducting, determining, and designing comprises virtually conducing, determining, and designing based on images taken from a subject prior to surgery (e.g., para. 202-205).  
For claim 30, Lang discloses a pre-operative planning method for designing a shoulder surgery guide (e.g., fig. 22, para. 202), the method comprising: conducting a soft tissue analysis comprising determining soft tissue insertion points (e.g., para. 175); measuring distances in three dimensions for comparison to pre-operative conditions (e.g., fig. 22, step 2 and 4); assessing lengths at extreme ranges of motion, such that total soft tissue length change or contraction is substantially maintained within anatomical ranges in order to substantially achieve most common activities of daily living (e.g., fig. 22, step 5; and para. 175, 177, 178; implant is designed to be clear of tendons and ligaments); determining an implant based on comparison of vectors (e.g., fig. 22, step 4); and designing the shoulder surgery guide based on the range of motion analysis and determination of the determined implant (e.g., para. 224).  
For claim 31, conducting, measuring, assessing, determining, and designing comprises virtually conducting, measuring, assessing, determining, and designing based on images taken from a subject prior to surgery (e.g., para. 175, 202-205).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774